             Case 1:14-md-02543-JMF Document 8413 Filed 03/04/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

This Document Relates To:                                                            ORDER
Anderson v. GM Motors & Shareholders, 21-CV-1006
-----------------------------------------------------------------------------x


JESSE M. FURMAN, United States District Judge:

        The Court agrees with New GM’s proposed next steps, to which Plaintiff Larry Anderson,

proceeding without counsel, does not object. 21-CV-1006, ECF No. 6. Accordingly, by separate order

to be entered today, the Court will refer this matter to the Magistrate Judge for settlement purposes.

The parties shall contact the Chambers of Magistrate Judge Cott within one week of the date of this

Order to schedule a settlement conference.

        No later than 90 days from the date of this Order, the parties shall file a joint letter

proposing next steps, including a proposed briefing schedule for any motion to dismiss.

        In light of the current global health crisis, parties proceeding pro se are encouraged to submit

all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for filing

documents by email are attached to this Order. Pro se parties are also encouraged to consent to receive

all court documents electronically. A Consent to Electronic Service Form is attached to this Order and

available on the Court’s website at https://nysd.uscourts.gov/sites/default/files/2018-

06/proseconsentecfnotice-final.pdf. Pro se parties who are unable to use email may still submit

documents by regular mail to the Pro Se Office, Thurgood Marshall Courthouse, 40 Centre Street,

Room 105, New York, New York 10007, or in person at the drop box located at the U.S. Courthouses

in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). In either case, however,

there may be significant delays before such filings are received and/or docketed. No documents or

court filings should be sent directly to Chambers. Copies of correspondence between a pro se party
           Case 1:14-md-02543-JMF Document 8413 Filed 03/04/21 Page 2 of 4


and counsel shall not be sent to the Court. For more information, please visit the Court’s website at

www.nysd.uscourts.gov and review the Court’s Individual Rules and Practices in Civil Pro Se Cases,

attached to this Order.

       A Pro Se Law Clinic recently opened in this District to assist people who are parties in civil

cases and do not have lawyers. It is separate from the Pro Se Intake Unit. The Clinic may be able to

provide Plaintiff with advice in connection with the case. The Pro Se Law Clinic is run by a private

organization called the New York Legal Assistance Group; it is not part of, or run by, the Court (and,

among other things, therefore cannot accept filings on behalf of the Court, which must still be made by

any unrepresented party through the Pro Se Intake Unit). The Clinic is located in the Thurgood

Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which is

just inside the Pearl Street entrance to that Courthouse. The Clinic is open on weekdays from 10 a.m.

to 4 p.m., except on days when the Court is closed. An unrepresented party can make an appointment

in person or by calling 212-659-6190.

       New GM shall promptly serve a copy of this Order on Plaintiff and file proof of such service on

the docket.

       SO ORDERED.

Dated: March 4, 2021                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
         Case 1:14-md-02543-JMF Document 8413 Filed 03/04/21 Page 3 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
          Case 1:14-md-02543-JMF Document 8413 Filed 03/04/21 Page 4 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
